Citation Nr: 1539799	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to May 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

This claim was previously denied by the Board in a June 2012 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 order, the Court granted a January 2013 Joint Motion for Remand (JMR), vacating the decision to deny service connection and remanding the matter to the Board for action consistent with the order.  The Board subsequently remanded this claim for further development in July 2013, January 2014, and July 2014.

In May 2015, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a) (2015).  The opinion was obtained in September 2015.


FINDING OF FACT

The Veteran's left ankle degenerative arthritis was caused by his service-connected right ankle and left knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for left ankle degenerative joint disease, as secondary to service-connected right ankle and left knee disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 28 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the reasons that follow, the Board finds that service connection for left ankle degenerative joint disease is warranted as secondary to service-connected right ankle and left knee disabilities.  The theory of direct service connection need not be discussed.

The evidence shows that the Veteran has a current diagnosis of left ankle degenerative joint disease.  See, e.g., September 2014 VA examination report.  This diagnosis is confirmed by x-ray imaging performed in September 2013.  Thus, the first element of service connection based on a secondary theory of entitlement is met.

The Veteran is service connected for residuals, right ankle fracture, and osteoarthrosis, left knee.  Thus, the second element of service connection based on a secondary theory of entitlement is met as well.

Lastly, the Board evaluates whether the evidence shows that the Veteran's left ankle degenerative joint disease was proximately caused or proximately aggravated by his service-connected conditions.  To this end, in September 2015, the Board obtained a VHA expert medical opinion from the chief of podiatry at VA Medical Center.  The podiatrist opined that the left ankle disability was exacerbated beyond the normal course of progression by the service-connected right ankle and left knee disabilities.  With regards to the right ankle disability, he reasoned that its pain and limitation of motion would cause increased load bearing on the left ankle.  With regards to the left knee disability, he reasoned that abnormal same side knee problems markedly alter normal bio-mechanics and load bearing on the same side ankle.  Ultimately, the podiatrist opined that the Veteran's left ankle disability was caused or aggravated by those two service-connected disabilities.  Based on the expertise of the podiatrist, as well as his complete rationale, the Board finds this opinion to be persuasive and of significant probative value.

The Board has also considered the contradictory September 2014 VA medical opinion, which concluded that the left ankle degenerative joint disease was not aggravated by the Veteran's service-connected lumbar spine or left knee disabilities, but finds that this opinion lacks a cogent rationale.  Thus, the Board assigns it minimal probative value.  The Board also finds that there is no other medical opinion evidence that outweighs the September 2015 opinion.

Accordingly, the Board finds that the evidence of record establishes that the Veteran's left ankle degenerative joint disease was caused or aggravated beyond its normal progression by his service-connected right ankle and left knee disabilities.  Because causation is the greater benefit due to the lack of subtracting any baseline as is done in an aggravation analysis, the Board will resolve reasonable doubt in the Veteran's favor and find that the Veteran's left ankle degenerative joint disease was caused by his service-connected right ankle and left knee disabilities.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

All three elements of service connection based on a secondary theory of entitlement have been met.  38 C.F.R. § 3.310.  Therefore, service connection for left ankle degenerative joint disease, as secondary to service-connected right ankle and left knee disabilities, is warranted.


ORDER

Service connection for left ankle degenerative joint disease, as secondary to service-connected right ankle and left knee disabilities, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


